t c memo united_states tax_court roy j and helen cole petitioners v commissioner of internal revenue respondent docket no filed date roy j cole pro_se anne s daugharty for respondent memorandum findings_of_fact and opinion parr judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax an addition_to_tax under sec_6654 in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure after concessions the issues for decision are whether for petitioners are entitled to certain deductions related to petitioner's home_office we hold they are not whether for petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 we hold they are some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in edmonds washington findings_of_fact petitioner has been in the floor covering business since hach morning petitioner spends approximately hour in his home_office contacting customers builders and suppliers when petitioner returns home at night he spends a few more hours in his home_office preparing various paperwork and returning calls to people who left messages on his answering machine during the day ‘all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to roy j cole petitioners’ home is approximately big_number square feet and petitioner's home_office is approximately square feet when petitioners' children grew up and moved out petitioner converted one of the bedrooms in the house for use as a home_office petitioner does not have an office located anywhere else and does not use this room in the house for any purpose other than a home_office no person other than petitioner uses the room there is no bed or dresser located in the room and petitioner does not use the room for any type of storage petitioner has one phone line for the household that doubles as a business line petitioner keeps business-related materials in the room such as a computer books pertaining to his trade and business records respondent did not raise an issue regarding substantiation opinion sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_280a in general disallows deductions with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence however sec_280a a permits the deduction of expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer thus to qualify under sec_280a for a home_office deduction petitioner must establish that a portion of his dwelling is exclusively used on a regular basis and as the principal_place_of_business for his trade_or_business see 94_tc_348 we are satisfied that petitioner's home_office was used exclusively and regularly in petitioner's business we now consider whether petitioner's home_office was his principal_place_of_business in 506_us_168 the supreme court identified two primary factors to be considered in deciding whether a home_office is the taxpayer's principal_place_of_business the relative importance of the activities performed at each business location and the time spent at each place see id pincite the relative importance of the activities performed at each business location is to be determined by the basic characteristics of the taxpayer's particular business the point where goods and services are delivered must be given great weight in determining the place where the most important functions are performed see id in commissioner v soliman supra the taxpayer was an anesthesiologist who divided the practice of his profession among three hospitals in maryland and virginia the taxpayer administered the anesthesia cared for patients after surgery and treated patients for pain at the hospitals see id pincite none of the three hospitals provided the taxpayer with an office see id the taxpayer had a spare bedroom in his residence which he used exclusively as an office see id the taxpayer did not meet with patients at his home_office but he did spend to hours per day there performing various administrative tasks such as contacting patients surgeons and hospitals by telephone maintaining billing records and patient logs preparing for treatments and presentations satisfying continuing medical education requirements and reading medical journals and books see id on the basis of these circumstances the supreme court held that the home_office was not the taxpayer's principal_place_of_business and therefore the taxpayer was not entitled to a deduction for home_office expenses see id pincite in the instant case petitioner's services are not performed at the home_office instead his floor covering services are performed at the job sites therefore while the home_office was an important place for petitioner's business we cannot say that it was his principal_place_of_business accordingly petitioner has not satisfied the requirements of sec_280a and is not entitled to a deduction for_the_use_of a home_office ’ in addition respondent determined an accuracy-related_penalty pursuant to sec_6662 sec_6662 provides for an accuracy-related_penalty equal to percent of the portion of the underpayment due to negligence or disregard of rules or regulations for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the income_tax laws and disregard includes any careless reckless or intentional disregard see sec_6662 the commissioner's determinations are presumptively correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 petitioner testified that he did not think he was negligent petitioner has failed to carry his burden accordingly respondent is sustained on this issue for tax years beginning after date sec_280a has been amended to read the term 'principal place of business' includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business our holding regarding petitioner's home_office for his taxable_year does not imply that petitioner may not be eligible for a home_office deduction in the future for the foregoing reasons decision will be entered under rule
